Motion to dismiss appeal denied upon condition that appellant perfect the appeal for the February term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that, within five days from the service of a copy of the order herein, appellant stipulate that the amended answer to the amended complaint, or a copy thereof, may be considered as a part of the case on appeal; otherwise, motion granted, with ten dollars costs. Present — Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ.